Covenant to deliver one hundred and fifty gallons of whiskey. Special pleas.
1st. That by the bond the whiskey was to be delivered at Mr. Rice's, which the declaration ought to have averred.
2d. The bond was given for a horse which was unsound. Demurrer and joinder.
The demurrer must be sustained. The first plea ought to have averred that the defendant was ready at the time with the whiskey, agreeably to the contract.
Upon the second plea, the Court were of opinion that the consideration could not be inquired into, the action having been founded on a deed.
Demurrer sustained.